—Appeal from a decision of the Unemployment Insurance Appeal Board, filed March 25, 1994, which ruled that claimant was disqualified from receiving unemployment insurance benefits because she voluntarily left her employment without good cause.
Claimant resigned from her position as financial manager of an advertising agency while on maternity leave. Her resignation was precipitated by her supervisor’s harassment and failure to give claimant a raise or bonus because of her maternity leave. Although claimant’s employer discharged claimant’s supervisor while claimant was on maternity leave, claimant refused to reconsider her resignation. Inasmuch as claimant chose to leave her employment despite her employer’s efforts to remedy the problems which led to her resignation, we find that substantial evidence supports the Board’s decision that she voluntarily left her employment without good cause.
Mercure, J. P., Crew III, White, Casey and Yesawich Jr., JJ., concur. Ordered that the decision is affirmed, without costs.